Title: John Adams to Abigail Adams, 5 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 5. 1796 [1797]
          
          Mrs Swan and her Daughters, conducted by Mrs Otis came into the Senate Chamber this morning to see the Room and Pictures. There I had Opportunities to see for the first time the fair young Ladies.
          I send you Guillotina, the most wanton Muse of the whole ten.— 
dreadful Truths are told in jest— Dallas tho, innocent, Dallas is much injured.
          I have now recd Votes from Kentucky the last state: but these could make no Alteration in the Destiny. All was settled before.— More than a Month must intervene before the Declaration can be made. That will be on the 8. Feb.
          Half the Town is out on the Delaware every Day as the whole Town of Amsterdam Used to be on the Amstell, when it was frozen over, Skaeting. I have not seen any Women however in skaets tho many are walking.
          Mr Greenleaf called to see me— He has commenced Suits against Morris & Nicholson for five hundred thousand Dollars. What will be the Fate of all these men I know not nor guess— I hear nothing from smith— I wrote him but get no Answer.— Poor Nabby!
          Charles seems to be very busy— I hope he will get his Bread.—
          Ask Billings, after my Regards to him whether our noble Wall keeps off Captn. Baxters sheep or not.
          My Duty to Mother & Love to all particularly to Louisa.— Ask her if she will come to Philadelphia next Winter?
          
            J A
          
        